Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Notice of Allowability is in response to the amendments dated December 14, 2021.
Claims 1,2, and 5-18 are pending (see Examiner’s Amendment below).

Drawings
The amendment to the Specification dated December 14, 2021, is entered and overcomes the Drawings objection from the prior Office Action.  Therefore, the drawings dated April 3, 2019, are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given via correspondence with Thomas Spinelli on December 23, 2021.

The application has been amended as follows: 

Claims 3 and 4 are cancelled.
Claim 8 First Line – “The endoscope according to claim [[4]] 1, wherein”

Allowable Subject Matter
Claims 1, 2, and 5-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The substantive reasons for allowance were set forth in the Office Action dated September 14, 2021.  The Examiner notes that the amendments overcome the 112b rejections and remove the invocation of 112f by including the structure for performing the claimed functions.  With these issues resolved, the application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795